Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17 and 64 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding Claim 17, “one or more second electrical connection features” lacks antecedent basis. For examination purposes, it is assumed, based on Fig. 2A that the selected embodiment appears to be directed to, that what is intended is that solder balls electrically couple the RDL 200 to the wiring layer 208.
Regarding Claim 64, “a second electronic component” is re-introduced. It is assumed the second electronic component was intended.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 12, 15, 16, 17, 21, 22, 24, 25, 28, 29, 33, 35, 41, 46, 47, 62, 64, 65, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20160079171 to Yeh et al. (Yeh).
Regarding Claim 1, Yeh teaches an apparatus comprising: 
a first substrate 102 including one or more first electrical connection features 104; and 
an assembly including: 
a second substrate 212; 
conductive features 220 of the second substrate, the conductive features in contact with the second substrate, wherein one or more of the conductive features which are electrically connected (via 230) to corresponding first electrical connection features 104 of the first substrate; and 
an electronic component 250 between the second substrate and the first substrate and electrically connected (through 260) to one or more of the conductive features of the second substrate via one or more second electrical connection features exposed on a first surface of the electronic component.
Yeh does not explicitly teach that the first surface of the electronic component faces the second substrate, in which a separation between the first substrate and the second substrate is 500 m or less.  However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04(IV)(A)).  In this case, nothing on the record indicates that the particular separation claimed would operate differently than Yeh. Yeh teaches the RDL layers P1-PN+1 are approximately 10-30 [0040] microns thick, leading the person of ordinary skill to understand that the separation between 212 and 102 is somewhere in the magnitude of under 500 microns.

Regarding Claim 2, Yeh teaches the apparatus of claim 1, in which the assembly includes multiple electronic components between the second substrate and the first substrate (one or more components, [0035]).

Regarding Claim 5, Yeh teaches the apparatus of claim 1, in which the electronic component is formed on the second substrate or embedded into a body of the second substrate (250 is embedded in 290, which is part of the body of 212).

Regarding Claim 7, Yeh teaches the apparatus of claim 1, comprising a second electronic component embedded within a body of the second substrate (one or more components, [0035]).

Regarding Claim 8, Yeh teaches the apparatus of claim 1, in which the electronic component is positioned at a first surface of the second substrate, and in which the assembly comprises a second electronic component 202A, B positioned at a second surface of the second substrate, the second surface opposite the first surface.

Regarding Claim 12, Yeh teaches the apparatus of claim 1, in which the conductive features 230 are formed on a surface of the second substrate, the surface of the second substrate facing the first substrate.

Regarding Claim 15, Yeh teaches the apparatus of claim 12, in which a gap between the surface of the second substrate and a surface of the second substrate is filled with an encapsulant (underfill between 212 and 102, [0052]).

Regarding Claim 16, Yeh teaches the apparatus of claim 1, in which at least portions of the conductive features are embedded within a body of the second substrate (lowest metallization layer Mx is considered to be part of the conductive feature and is embedded within PN+1, which is part of the body of 212).

Regarding Claim 17 as best understood, Yeh teaches the apparatus of claim 1, in which the one or more second electrical connection features comprise one or more bond pads 220 each including a corresponding bump 230, in which at least one of the bond pads is electrically connected to a corresponding one of the conductive features 104 of the first substrate 102 through the corresponding bump 230.

Regarding Claim 21, Yeh teaches the apparatus of claim 17, in which a pitch of the one or more bond pads of the electronic component is different than a pitch of the first electrical connection features of the first substrate (see Fig. 3).

Regarding Claim 22, Yeh teaches the apparatus of claim 1, in which the conductive features comprise redistribution features M1-Mx disposed on a first surface of the second substrate and oriented substantially parallel to the first surface of the second substrate, and in which the first surface of the second substrate faces the electronic component and the first substrate (through 230).

Regarding Claim 24, Yeh teaches the apparatus of claim 1, in which each conductive feature includes a first conductive structure 220 oriented in parallel to a surface of the second substrate and a second conductive structure 230 oriented perpendicular to a surface of the second substrate.

Regarding Claim 25, Yeh teaches the apparatus of claim 24, in which the assembly includes an encapsulant layer between the second substrate and the first substrate, and in which the second conductive structures are formed through a thickness of the encapsulant layer (underfill, not shown, see above).

Regarding Claim 28, Yeh teaches the apparatus of claim 24, in which the first conductive structures comprise a redistribution structure M1-Mx.

Regarding Claim 29, Yeh teaches the apparatus of claim 1, in which at least one of the conductive features of the second substrate comprises a contact pad 220 connected to a corresponding conductive line M1-Mx, in which the contact pads are positioned around edges of the electronic component (contacts 230 are around the edges of 250 under BRI).

Regarding Claim 33, Yeh teaches the apparatus of claim 29, in which one or more of the contact pads 220 are each connected to a corresponding electrode 230, and in which one or more of the electrodes is each electrically connected to a corresponding one of the electrical connection features 104 of the first substrate.

Regarding Claim 35, Yeh teaches the apparatus of claim 33, in which the electronic component has a thickness no greater than the combination of a thickness of the electrodes and a thickness of the first electrical connection features of the first substrate (see for example Fig. 1, showing an embodiment where the device 250 is not embedded, but rather formed on the surface of 212, and therefore is clearly thinner than the combination of 220 and 230).

Regarding Claim 41, Yeh teaches the apparatus of claim 1, but does not explicitly teach that the separation between the first substrate and the second substrate is 100 m or less.  However, see above regarding mere changes in size.

Regarding Claim 46, Yeh teaches the apparatus of claim 1, but does not explicitly teach that the first substrate is 10 m or less from a second surface of the electronic component facing the first substrate. However, see above regarding mere changes in size.

Regarding Claim 47, Yeh teaches the apparatus of claim 46, but does not explicitly teach that the first substrate is in physical contact with the second surface of the electronic component facing the first substrate.  However, the particular placement of a is an obvious matter of design choice absent a showing that the position would have modified the operation of the device (MPEP 2144.04(VI)(C)).  Nothing on the record indicates that the apparatus would operate differently if the component contacted the first substrate; in fact it is merely proposed as an example among many possible distances between the component and the first substrate without any particular benefit or unexpected result arising any of them.

Regarding Claim 62, Yeh teaches the apparatus of claim 1, in which the assembly includes second conductive features M1-Mx formed through a thickness of the second substrate, each second conductive feature electrically connected to one of the conductive features, and in which the apparatus includes a second electronic component 202A electrically connected to one or more of the second conductive features, the assembly arranged such that the second substrate is disposed between the electronic component and the second electronic component (see Fig. 1).

Regarding Claim 64, Yeh teaches the apparatus of claim 62, comprising a second assembly disposed on the second substrate, the second assembly 300 comprising: 
a third substrate 302; 
third conductive features 306 in contact with the third substrate, one or more of which are electrically connected to corresponding second conductive features of the second substrate; and 
the second electronic component 202A between the third substrate and the second substrate and electrically connected to one or more of the third conductive features.

Regarding Claim 65, Yeh teaches the apparatus of claim 1, comprising: 
a third substrate 302 disposed on the assembly such that the assembly is between the first substrate and the third substrate, the third substrate comprising one or more third electrical connection features 306 electrically connected to one or more of the first electrical connection features of the first substrate, in which the third electrical connection features are formed through a thickness of the third substrate (although not explicitly shown, there is implicitly a connection between 306 and 302) and in which one or more of the first electrical connection features of the first substrate are formed through a thickness of the first substrate; and an adhesive layer between the first substrate and the third substrate (underfill, see above), wherein the assembly is at least partially encapsulated in the adhesive layer (definition of underfill).

Regarding Claim 69, Yeh teaches the apparatus of claim 65, in which a first surface of the first substrate faces the third substrate, but does not explicitly teach comprising a second electronic component disposed on a second surface of the first substrate, the second electronic component electrically connected to one or more of the third electrical connection features.  However, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)(B)).  In this case, the person of ordinary skill having the benefit of Yeh can readily duplicate any of the elements in order to further increase integration, which is a driving motivation in semiconductor manufacturing. Nothing on the record indicates that a second electronic component disposed under the first substrate produces a new or unexpected result.

Regarding Claim 70, Yeh teaches an assembly comprising: 
an electronic component 250 having a first surface (facing up) at which a pattern of first electrical connection features 260 are exposed, a substrate 102 having a substrate surface (facing up) at which a pattern of second electrical connection features 104 are exposed, and an interposer 212 comprising conductors M1-Mx that connect at least some of the first electrical connection features of the electronic component with at least some of the second electrical connection features of the substrate, with the electronic component in a space between the interposer and the substrate and with the first surface of the electronic component not facing the substrate surface (see Fig. 3), in which a second surface of the electronic component is 100 um or less from the substrate surface of the substrate (see above regarding changes in size).

Claim 48-49, and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of US Pat. Pub. No 2004/0198033 to Lee, et al. (Lee).
Regarding Claim 48, Yeh teaches the apparatus of claim 1, but does not specifically disclose a flexible substrate. However, Lee discloses an apparatus comprising a first and second substrate [0012], an interconnect [0012], bumps [0041], and wherein a substrate is flexible [0034]. To a person of ordinary skill in the art, it would have been obvious to substitute a flexible substrate as taught by Lee for use in the apparatus as in Yeh in order to reduce the cost of manufacturing of providing interconnections to substrates without the use of wafer bumping (Lee: para-[0012]), because Yeh and Lee are directed towards apparatus comprising a first and second substrate, interconnection, and bumps.

Regarding Claim 49, Yeh and Lee teach the apparatus of claim 48, in which the first substrate comprises a printed flexible circuit board [0039], [0043].

Regarding Claim 54, Yeh and Lee teach the apparatus of claim 48, in which the electronic component comprises a material that is flexible ([0035] contacts are solder which is flexible).

Regarding Claim 55, Yeh and Lee teach the apparatus of claim 48, in which the electronic component has a thickness of less than about 50 micrometers (see above regarding changes in size).

Regarding Claim 57, Yeh and Lee teach the apparatus of claim 48, comprising an adhesive disposed between the flexible substrate and the assembly (Yeh teaches an underfill, not pictured, see above) which would form a seal around the component.

Claim 48 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, in view of US Pat. Pub. No. 2003/0003779 A1 to Rathburn et al.  (Rathburn).
Regarding Claim 48, Yeh does not specifically disclose a flexible substrate. However, Rathburn discloses an apparatus comprising a first and second substrate (Fig. 6; para [0054], [0058]), an interconnect [0052], bumps [0093], and wherein a substrate is flexible [0051, 0054].  To a person of ordinary skill in the art, it would have been obvious to substitute a flexible substrate as taught by Rathburn for use in the apparatus as in Yeh in order to improve the removal and repair of damaged or defective electronic devices (Rathburn: para [0009]), because Yeh and Rathburn are directed towards apparatus comprising a first and second substrate, interconnection, and bumps.

Regarding Claim 50, Rathburn further discloses the apparatus of claim 48, in which the second substrate comprises a material that is flexible (para [0091]).

Regarding Claim 51, Rathburn further discloses the apparatus of claim 50, in which the second substrate is stretchable (para [0064]).

Regarding Claim 52, Rathburn further discloses the apparatus of claim 51, in which the one or more conductive features comprise meandering conductive features (Fig. 10A; para [0064]).

Regarding Claim 53, Rathburn further discloses the apparatus of claim 50, in which the second substrate comprises an elastomeric material (para [0051], [0054], [0058], [0064], stretchable flexible circuit member comprising polymeric material).

Claim 58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, in view of Lee, and in further view of Rathburn.
Regarding Claim 58, Lee does not specifically disclose a conductive adhesive. However, Rathburn discloses an apparatus comprising a first and second substrate (Fig. 6; para [0054], [0058]), an interconnect (para [0052]), bumps (para [0093]), and a conductive adhesive (para [0077]). To a person of ordinary skill in the art, it would have been obvious to substitute a conductive adhesive as taught by Rathburn for use in the apparatus as in Yeh, in view of Lee, in order to reduce cost by removing solder contacts (para [0010], [0060]), because Yeh and Rathburn are directed towards apparatus comprising a first and second substrate, interconnection, and bumps.

Regarding Claim 60, Lee further discloses the apparatus of claim 57, in which the adhesive comprises a resin (para [0052]); but does not specifically disclose an anisotropic conductive adhesive. However, Rathburn discloses an apparatus comprising a first and second substrate (Fig. 6; para [0054], [0058]), an interconnect (para [0052]), bumps (para [0093]), and an anisotropic conductive adhesive (para [0077]). To a person of ordinary skill in the art, it would have been obvious to substitute an anisotropic conductive adhesive as taught by Rathburn for use in the apparatus as in Yeh, in view of Lee, in order to reduce cost by removing solder contacts (para [0010], [0060]), because Yeh and Rathburn are directed towards apparatus comprising a first and second substrate, interconnection, and bumps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVREN SEVEN/Primary Examiner, Art Unit 2812